
	
		III
		112th CONGRESS
		2d Session
		S. RES. 568
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Reid, Mr.
			 Begich, Mrs. Murray,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mrs. Hutchison, Mr. Heller, Mr.
			 Enzi, Mr. Crapo,
			 Mr. Nelson of Florida,
			 Mr. Schumer, Mr. Bennet, Ms.
			 Murkowski, Mr. Bingaman,
			 Mrs. Boxer, Mr.
			 Durbin, Mr. Rubio,
			 Mr. Coons, Mr.
			 Lautenberg, and Mrs.
			 Feinstein) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating the week beginning September
		  16, 2012, as National Hispanic-Serving Institutions Week.
		  
	
	
		Whereas Hispanic-serving institutions play an important
			 role in educating many underprivileged students and helping those students
			 attain their full potential through higher education;
		Whereas Hispanic-serving institutions are degree-granting
			 institutions that have a full-time equivalent undergraduate enrollment of at
			 least 25 percent Hispanic students;
		Whereas there are more than 300 Hispanic-serving
			 institutions in operation in the United States;
		Whereas Hispanic-serving institutions serve more than half
			 (54 percent) of all Hispanic students, enrolling more than 1,300,000 students
			 in 2010;
		Whereas Hispanic-serving institutions are actively
			 involved in stabilizing and improving the communities in which the
			 Hispanic-serving institutions are located;
		Whereas celebrating the vast contributions of
			 Hispanic-serving institutions to the United States strengthens the culture of
			 the United States; and
		Whereas the achievements and goals of Hispanic-serving
			 institutions are deserving of national recognition: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 achievements and goals of Hispanic-serving institutions across the United
			 States;
			(2)designates the
			 week beginning September 16, 2012, as National Hispanic-Serving
			 Institutions Week; and
			(3)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 Hispanic-serving institutions.
			
